Case 1:19-Cr-10075-I\/|LW Document 13 Filed 03/08/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA )
)
)
v. ) Criminal No. 19-CR-10075-MLW
) UND
RUDOLPH MEREDITH, ) FILED ER SEAL
)
Defendant )

GOVERNMENT'S MOTION TO SEAL
COOPERATION AGREEMENT

Pursuant to Fed. R. Crim. P. 6(e)(4), the United States of America hereby moves this
Court to direct that the attached cooperation agreement be sealed. As grounds for this motion,
the Govemment states that Defendant is cooperating in an active investigation. The government
intends to unseal the Information filed in this case on or about March 12, 2019. The government
will publicly file the plea agreement at that time; however, the government will not file the
cooperation agreement due to the fact that the nature of the Defendant’s cooperation has not been
publicly revealed. In the event that that changes, the Govemment will move to unseal the

cooperation agreement

Case 1:19-cr-10075-I\/|LW Document 13 Filed 03/08/19 Page 2 of 2

The United States further moves, pursuant to General Order 06-05, that the United States
Attorney, through undersigned counsel, be provided copies of all sealed documents that the
United States has filed in this matter.

Respectfully submitted,

ANDREW E. LELLING
United States Attorney

By= M
ERIC S. ROSEN
Assistant U.S. Attorney

Date: March 8, 2019

